Exhibit 10.4

WAIVER TO CREDIT AGREEMENT

This WAIVER TO CREDIT AGREEMENT (this “Waiver”) is made and entered into as of
November 6, 2015 by and among UNILIFE MEDICAL SOLUTIONS, INC., a Delaware
corporation (the “Borrower”), the other Creditor Obligors party hereto and ROS
ACQUISITION OFFSHORE LP, a Cayman Islands exempted limited partnership (the
“Lender”).

WHEREAS, the Borrower and the Lender are party to that certain Credit Agreement,
dated as of March 12, 2014 (as amended from time to time, the “Credit
Agreement”), pursuant to which the Lenders have extended credit to the Borrower
on the terms set forth therein;

WHEREAS, the Borrower has advised the Lender that it intends to issue to
Discover Growth Fund $7,900,000 principal amount of Series A Redeemable
Convertible Preferred Stock at an original issue discount of 5% and at $10,000
per share, with $7,500,000 in gross proceeds to be received on or near the date
hereof (the “Preferred Equity Investment”) and otherwise on the terms and
conditions set forth in the term sheet delivered to Lender on October 30,
2015 (the “Term Sheet”);

WHEREAS, the Borrower has requested that the Lender waive the Revenue Base
covenant in Section 8.4(a) of the Credit Agreement with respect to the calendar
year ending December 31, 2015, as more fully described herein; and

WHEREAS, the Lender is willing to execute this Wavier only upon the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1. Definitions; Loan Document. Capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Credit Agreement. This
Waiver shall constitute a Loan Document for all purposes of the Credit Agreement
and the other Loan Documents. Each reference to “hereof”, “hereunder”, “herein”
and “hereby” and each other similar reference and each reference to “this
Agreement” and each other similar reference contained in the Credit Agreement
shall, after this Waiver becomes effective, refer to the Credit Agreement as
amended hereby.

2. Waiver. Subject to the terms and conditions set forth herein, the Lender
hereby waives (a) the requirement that the Revenue Base for the calendar year
ending December 31, 2015 be at least $54,100,000 as set forth in Section 8.4(a)
of the Credit Agreement, and (b) any Event of Default that would occur under
Section 9.1(c) of the Credit Agreement for any failure to meet such requirement.

3. Conditions to Effectiveness of Waiver. This Waiver shall become effective
upon delivery by the Lender to Borrower of a counterpart signature to this
Waiver duly executed by the Lender, and receipt (i) by the Lender of executed
definitive documentation with



--------------------------------------------------------------------------------

Discover Growth Fund on the terms and conditions set forth in the Term Sheet,
(ii) by the Lender of evidence satisfactory to the Lender that Holdings has
received $7,500,000 cash proceeds of the Preferred Equity Investment from
Discover Growth Fund, and (iii) by the Lender of a counterpart signature to this
Waiver duly executed and delivered by the Borrower and each of the other Credit
Obligors.

4. Expenses. The Borrower agrees to pay on demand all expenses of the Lender
(including, without limitation, the fees and out-of-pocket expenses of
Covington & Burling LLP, counsel to the Lender, and of local counsel, if any,
who may be retained by or on behalf of the Lender) incurred in connection with
the negotiation, preparation, execution and delivery of this Waiver and all
other expenses of the Lender remaining unpaid as of the date hereof.

5. Representations and Warranties. The Credit Obligors represent and warrant to
the Lender as follows:

(a) The representations and warranties of the Borrower and the Guarantors
contained in the Credit Agreement or any other Loan Document shall, (i) with
respect to representations and warranties that contain a materiality
qualification, be true and correct in all respects on and as of the date hereof,
and (ii) with respect to representations and warranties that do not contain a
materiality qualification, be true and correct in all material respects on and
as of the date hereof, and except that the representations and warranties
limited by their terms to a specific date shall be true and correct as of such
date.

(b) No Default or Event of Default has occurred or is continuing.

(c) (i) Each Credit Obligor has taken all necessary action to authorize the
execution, delivery and performance of this Waiver; (ii) this Waiver has been
duly executed and delivered by the Credit Obligors and constitutes each of the
Credit Obligors’ legal, valid and binding obligations, enforceable in accordance
with its terms (except, in any case, as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ rights generally and by principles of equity), and (iii) no
authorization or other action by, and no notice to or filing with, any
Governmental Authority or other Person is required for the due execution,
delivery or performance by any Credit Obligor of this Waiver.

6. No Implied Amendment or Waiver. Except as expressly set forth in this Waiver,
this Waiver shall not, by implication or otherwise, limit, impair, constitute a
waiver of or otherwise affect any rights or remedies of the Lender under the
Credit Agreement or the other Loan Documents, or alter, modify, amend or in any
way affect any of the terms, obligations or covenants contained in the Credit
Agreement or the other Loan Documents, all of which shall continue in full force
and effect. Nothing in this Waiver shall be construed to imply any willingness
on the part of the Lender to agree to or grant any similar or future amendment,
consent or waiver of any of the terms and conditions of the Credit Agreement or
the other Loan Documents.

7. Reaffirmation of Security Interests. The Credit Obligors (i) affirm that each
of the security interests and liens granted in or pursuant to the Loan Documents
are valid and subsisting and (ii) agree that this Waiver shall in no manner
impair or otherwise adversely affect any of the security interests and liens
granted in or pursuant to the Loan Documents.

 

-2-



--------------------------------------------------------------------------------

8. Reaffirmation of Guarantee. Each Guarantor (a) acknowledges and consents to
all of the terms and conditions of this Waiver, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Waiver and all
documents executed in connection herewith do not operate to reduce or discharge
the Guarantor’s obligations under the Loan Documents.

9. Waiver and Release. TO INDUCE THE LENDER TO AGREE TO THE TERMS OF THIS
WAIVER, EACH CREDIT OBLIGOR REPRESENTS AND WARRANTS THAT AS OF THE DATE HEREOF
THERE ARE NO CLAIMS OR OFFSETS AGAINST OR RIGHTS OF RECOUPMENT WITH RESPECT TO
OR DEFENSES OR COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS AND IN
ACCORDANCE THEREWITH IT:

(a) WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT, DEFENSES OR
COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE HEREOF; AND

(b) RELEASES AND DISCHARGES THE LENDER, ITS AFFILIATES AND ITS AND THEIR
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS AND ATTORNEYS (COLLECTIVELY
THE “RELEASED PARTIES”) FROM ANY AND ALL OBLIGATIONS, INDEBTEDNESS, LIABILITIES,
CLAIMS, RIGHTS, CAUSES OF ACTION OR DEMANDS WHATSOEVER, WHETHER KNOWN OR
UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW OR EQUITY, WHICH THE BORROWER EVER
HAD, NOW HAS, CLAIMS TO HAVE OR MAY HAVE AGAINST ANY RELEASED PARTY ARISING
PRIOR TO THE DATE HEREOF AND FROM OR IN CONNECTION WITH THE LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED THEREBY.

10. Counterparts; Governing Law. This Waiver may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
such when so executed and delivered shall be an original, but all of such
counterparts shall together constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page of this Waiver by fax
transmission or other electronic mail transmission (e.g., “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Waiver. THIS
WAIVER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS
OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

[Remainder of Page Intentionally Left Blank]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

UNILIFE MEDICAL SOLUTIONS, INC.   UNILIFE CORPORATION By:   /s/ John Ryan   By:
  /s/ John Ryan   Name: John Ryan     Name: John Ryan   Title: Senior Vice
President, General Counsel and Secretary     Title: Senior Vice President,
General Counsel and Secretary   UNILIFE CROSS FARM LLC     By:   /s/ John Ryan  
    Name: John Ryan       Title: Senior Vice President, General Counsel and
Secretary

 

Executed by Unilife Medical Solutions Pty Limited in accordance with Section 127
of the Corporations Act 2001     /s/ Alan D. Shortall     /s/ Ramin Mojdeh
Signature of director    

Signature of director/company secretary

(Please delete as applicable)

Alan D. Shortall     Ramin Mojdeh Name of director (print)     Name of
director/company secretary (print)

 

Executed by Unitract Syringe Pty Ltd in accordance with Section 127 of the
Corporations Act 2001     /s/ Alan D. Shortall     /s/ Ramin Mojdeh Signature of
director    

Signature of director/company secretary

(Please delete as applicable)

Alan D. Shortall     Ramin Mojdeh Name of director (print)     Name of
director/company secretary (print)

Signature Page to Waiver to Credit Agreement



--------------------------------------------------------------------------------

ROS ACQUISITION OFFSHORE LP,

    as the Lender

By OrbiMed Advisors LLC, its investment manager By:   /s/ Samuel Isaly   Name:
Sam Isaly   Title: Managing Member

Signature Page to Waiver to Credit Agreement